           Case 1:19-cv-05072-RA-RWL Document 61 Filed 08/19/21 Page 1 of 1


                                                                     USDC-SDNY
UNITED STATES DISTRICT COURT                                         DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                        ELECTRONICALLY FILED
                                                                     DOC#:
 ZHENJIAN WANG,                                                      DATE FILED: 08/19/21

                              Plaintiff,
                                                                      19-CV-5072 (RA)
                         v.
                                                                           ORDER
 XING YUE INC., et al.,

                              Defendants.



RONNIE ABRAMS, United States District Judge:

         In a status report dated May 7, 2021, the parties acknowledged discovery had closed and

requested to proceed before this Court. Dkt. 59. Three days later, Magistrate Judge Lehrburger

directed the parties to follow the Court’s individual rules to proceed with trial. Dkt. 60. The parties

did not file an update with the Court in accordance with Rule 6 of this Court’s Individual Rules &

Practices of Civil Cases.

         The parties are hereby ordered to meet and confer regarding a trial date for this matter. Due to

the Court’s calendar and the ongoing COVID-19 pandemic, the earliest available trial date is March 1,

2022. No later than August 27, 2021, the parties shall submit a joint letter updating the Court as to the

status of this case and proposing trial dates after March 1, 2022.

SO ORDERED.

Dated:      August 19, 2021
            New York, New York

                                                   RONNIE ABRAMS
                                                   United States District Judge
